Citation Nr: 0929854	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 
1961.  He died in September 1986. The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which declined to reopen the claim for 
entitlement to service connection for the cause of the 
Veteran's death and denied the claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  When these claims were 
originally before the Board in May 2008, the Board reopened 
the claim for service connection for the cause of the 
Veteran's death and remanded it for further development, and 
remanded the claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1986, from respiratory 
failure, due to or as a consequence of malignant effusions, 
metastasis, and adult respiratory distress syndrome (ARDS), 
due to or as a consequence of gastric cancer.

2.  At the time of his death, the Veteran was service-
connected for chronic brain syndrome associated with brain 
trauma, rated as 70 percent disabling; traumatic 
encephalopathy, manifested by speech defect, dysarthria, and 
weakness of left extremities, rated as 30 percent disabling; 
loss of skull area less than one square inch, rated as 10 
percent disabling; and a chest rash, rated as noncompensable.  

3.  Gastric cancer did not have its onset during service and 
was not otherwise related to any incident of service origin, 
including service-connected chronic brain syndrome, traumatic 
encephalopathy, loss of skull area less than one square inch, 
or chest rash.

4.  The Veteran was not continuously rated totally disabled 
due to service-connected disability, or due to 
unemployability, for at least 10 years preceding his death; 
nor was a total evaluation continuously in effect since the 
date of his discharge from military service and for at least 
five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a non-detailed application of the specific 
reasons why any claim made during the deceased Veteran's 
lifetime was not granted.  Where a claimant submits a 
detailed application for benefits, VA must provide a detailed 
response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In regard to the appellant's cause of death claim, in 
September 2004, the RO attempted to provide the appellant 
with adequate notice of the elements necessary to 
substantiate her claim for benefits; however, this letter did 
not include a statement of the conditions for which the 
Veteran was service connected at the time of his death, or 
provide an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.  Although the appellant has not 
raised any notice issues, the failure to provide the 
appellant with complete, timely notice raises a presumption 
of prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the deficiencies in 
the original September 2004 letter.  Although notice in 
compliance with Hupp was not provided to her prior to the 
first adjudication of the claim, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444. F.3d 1328 (Fed. Cir. 
2006).  Further, complete notice was provided in an August 
2008 letter, which was sent before the claim was 
readjudicated in the June 2009 supplemental statement of the 
case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or SSOC, is sufficient to cure a timing defect); see 
also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  
For these reasons, it is not prejudicial to the appellant for 
the Board to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
In light of the denial of the cause of death claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.  

In regard to the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of any pertinent treatment records and obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  All relevant private treatment records 
identified by the appellant, as well as the Veteran's service 
treatment records, have been associated with the claims file, 
and a VA medical opinion regarding the etiology of the 
Veteran's cause of death was obtained.  The duty to assist 
has therefore been satisfied and there is no reasonable 
possibility that further assistance to the appellant by VA 
would be capable of substantiating her claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the appellant 
in adjudicating the appeal.

II.  Cause of Death

As noted above, the Veteran died in September 1986.  The 
death certificate shows that the cause of death was gastric 
cancer.  The appellant now seeks service connection for the 
cause of the Veteran's death.  She essentially contends that 
the stress caused by his various service-connected 
disabilities caused him to develop gastric cancer.  See 
February 2007 VA Form 9 and April 2008 hearing transcript.   
In support of this contention, she has submitted several 
internet articles that suggest a possible relationship 
between high levels of psychological stress and an increased 
incidence of cancer.  One article reports a study linking 
stress and related psychological components to a person's 
susceptibility to cancer.  See "Health Conditions; Types and 
Causes of Cancer."  Another article reports that 
psychological stress has been claimed to contribute to the 
onset of cancer and to increased mortality from a number of 
non-malignant diseases.  See article by J.C. Olsen, J.H.  
Finally, an article by B. Azar reports that animal studies 
suggest that stress may promote cancer development, though 
studies in humans are less clear. See article from APA 
Monitor Online.  The Board notes that the appellant has 
testified to being a nurse and laboratory technician.  See 
April 2008 hearing transcript.  

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in 
more detail below, because there is no evidence that the 
Veteran was diagnosed as having gastric cancer within one 
year of his discharge from active duty, presumptive service 
connection as a chronic disease under 38 C.F.R. § 3.309(a) is 
not warranted.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to service connection on a direct basis, the 
appellant does not contend, nor does the evidence show, that 
the Veteran's gastric cancer had its onset during active 
service or is related to service.  Service medical records 
are devoid of any complaints of, or treatment for, cancer or 
any other gastrointestinal condition, and there is no 
competent evidence of record relating gastric cancer, first 
diagnosed in November 1985, 24 years after separation from 
service, to his active military service.  

In this regard, the Board notes that the first evidence of 
epigastric pain is found in private treatment records from 
Aroostock Medical Center, dated in August 1985.  The Veteran 
was subsequently diagnosed with poorly differentiated 
adenocarcinoma of the stomach in November 1985, and underwent 
surgery (subtotal gastrectomy) in December 1985, which was 
followed by concurrent radiation therapy and chemotherapy.  
An August 1986 letter from Dr. J. Margolis reports that the 
Veteran also underwent revision of the gastrojejunal 
anastomosis as a result of gastric outlet obstruction.  His 
post-operative course was complicated by anastomotic 
disruption and a colocutaneous fistula requiring another 
laparotomy to correct the problems. Given his condition, plus 
the Stage IV gastric carcinoma, Dr. Margolis indicated that 
the Veteran's status was guarded and his long-term prognosis 
was poor.

The Veteran subsequently passed away in September 1986.  His 
certificate of death lists the immediate cause of death as 
respiratory failure, due to or as a consequence of malignant 
effusions and metastases and ARDS, due to or a consequence of 
gastric cancer.  The Necropsy Record indicated that the 
following final anatomic diagnoses had been made: gastric 
carcinoma; end stage interstitial lung disease (honeycomb 
lung); anoxic damage to dentate nucleus; diffuse laryngo-
tracheomalacia (? Congenital); herpetic lip lesions; and 
remote history of head injury.  

At the time of his death, the Veteran was service-connected 
for chronic brain syndrome associated with brain trauma, 
rated as 70 percent disabling; traumatic encephalopathy, 
manifested by speech defect, dysarthria, and weakness of left 
extremities, rated as 30 percent disabling; loss of skull 
area less than one square inch, rated as 10 percent 
disabling; and a chest rash, rated as noncompensable.  

In regard to service connection as secondary to the Veteran's 
service-connected disabilities, because it is undisputed that 
the Veteran was service connected for chronic brain syndrome, 
traumatic encephalopathy, loss of skull area less than one 
square inch, and a chest rash, and was subsequently diagnosed 
with gastric cancer, which resulted in his death, the Board 
will focus on the evidence that relates to whether his 
gastric cancer was related to his service-connected 
disabilities.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

In May 2008, the Board remanded the claim to obtain a VA 
medical opinion to determine whether the stress caused by the 
Veteran's service-connected disabilities (i.e., chronic brain 
syndrome, traumatic encephalopathy, loss of skull area less 
than one square inch, and chest rash) led to the development 
of gastric cancer, which caused the malignant effusions and 
metastases that led to respiratory failure and death.  In 
compliance with the Board's remand instructions, in April 
2009, a VA medical opinion was obtained.  At the outset of 
the medical opinion, the VA oncologist indicated that he had 
reviewed the Veteran's claims folder, and noted the Veteran's 
service-connected disabilities, as listed above.  The 
examiner stated that there was no credible evidence that 
central nervous system symptoms are the cause of development 
of malignancy or the acceleration of malignancy.  As such, 
the oncologist provided the opinion that it is less likely 
than not that carcinoma was service connected.  

Based on the foregoing, the Board finds that the 
preponderance of the competent medical evidence shows that 
the Veteran's cause of death was not related to his service-
connected disabilities.  In this regard, the Board notes that 
the only evidence of record indicating a possible nexus 
between the Veteran's service-connected disabilities and 
gastric cancer is the appellant's own assertions and the 
internet articles that she has submitted regarding a possible 
relationship between stress levels and the incidence of 
cancer.   

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of the appellant's opinion is 
greatly diminished because it was offered absent a review of 
the Veteran's medical record, including his claims file, and 
without a rationale for why the Veteran's gastric cancer was 
caused by the stress related to his service-connected 
disabilities.  Moreover, the Board notes that although the 
appellant testified to being a nurse and laboratory 
technician at her April 2009 hearing, and is therefore 
competent to render medical opinions, she has submitted no 
evidence that she has specialized knowledge in oncology.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, the credibility of her 
opinion is diminished insofar as she has a personal interest 
in the outcome of the proceeding.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (stating that and that VA can consider that the 
appellant has a personal interest in the outcome of the 
proceeding and that this may affect the credibility of her 
testimony). 

By contrast, the Board finds the medical opinion of the April 
2009 VA examiner, a specialist in oncology, which was offered 
after a review of the Veteran's claims file, to be more 
probative than the appellant's statement.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); see also Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) (stating that a medical opinion 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions).  The VA 
oncologist acknowledged the Veteran's service-connected 
disabilities, and his opinion was based on the fact that 
there is no credible evidence that central nervous system 
symptoms are the cause for the development of malignancy or 
the acceleration of malignancy.  

Finally, in regard to the articles submitted by the appellant 
in support of her claim, while these articles have been 
reviewed, they are too general in nature to provide, alone, 
the necessary evidence to show that the Veteran's gastric 
cancer was due to the stress from his service-connected 
disabilities.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  In this regard, the Board notes that in order to 
substantiate a claim, a medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element).  The documents 
provided by the appellant in this case do not address the 
specific facts of the Veteran's case, and as such, the Board 
concludes that the documents do not establish that the 
Veteran's gastric cancer was related to his service-connected 
disabilities.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence in this case is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.  Accordingly, the appellant's claim is 
denied.  


III.  Entitlement to Benefits under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  As noted above, the Veteran was 
discharged from service in November 1961 and died in 
September 1986.  Also noted above, at the time of the 
Veteran's death, service connection was in effect for chronic 
brain syndrome associated with brain trauma, rated as 70 
percent disabling; traumatic encephalopathy, manifested by 
speech defect, dysarthria, and weakness of left extremities, 
rated as 30 percent disabling; and loss of skull area less 
than one square inch, rated as 10 percent disabling; and a 
chest rash, rated as noncompensable.  The Veteran's combined 
disability rating at the time of his death was 80 percent, 
effective November 7, 1961.  Additionally, the record 
indicates that the Veteran was granted total disability due 
to unemployability (TDIU) from November 7, 1961 to January 
21, 1972.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former POW who died after September [redacted], 1999.  
38 U.S.C.A. § 1318.  The total rating may be either schedular 
or based upon unemployability.  Id.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error 
(CUE) in a previous decision; or (3) to show that service 
department records in existence at the time of a prior VA 
decision, which were not previously considered by VA, provide 
a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  The Veteran was discharged 
from service in November 1961 and died in September 1986.  
While the Veteran was granted a TDIU from November 7, 1961 to 
January 21, 1972, his combined disability rating at the time 
of his death, and for the 10 years preceding his death, was 
80 percent.  As such, the Veteran was not rated totally 
disabled for a continuous period of at least 10 years 
immediately preceding death; nor was he rated totally 
disabled continuously since his release from active duty and 
for a period of not less than five years immediately 
preceding death.  Additionally, the Veteran was not a former 
POW.

The next issue is whether either of the aforementioned 
durational requirements for a total rating necessary to 
satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE 
in a decision on a claim filed during the Veteran's lifetime.  
The Board notes that previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
determination will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 C.F.R. § 3.105(a).  To date, neither the Veteran during 
his lifetime, nor the appellant, has successfully pled CUE in 
any final rating action or Board decision, including the 
November 1971 rating decision that terminated the Veteran's 
TDIU, effective January 21, 1972.  In the absence of a claim 
of CUE, there is no possibility that the aforementioned 
durational requirement would have been met.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

The Board notes that consideration of "hypothetical 
entitlement" to DIC benefits is allowable under 38 U.S.C.A. 
§ 1318 for claims filed prior to January 21, 2000 (i.e., 
prior to the effective date of the VA regulation prohibiting 
"hypothetical entitlement").  See Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008); see also Tarver v. Shinseki, No. 
07-7119 (Fed. Cir. March 5, 2009).  However, as the 
appellant's claim was received by VA in July 2004, such 
consideration is not warranted here.  

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  As such, because the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits 
claim, the Board does not wish in any way to diminish the 
Veteran's years of service.  Although sympathetic to her 
claims, the Board is without authority to grant them on an 
equitable basis and instead is constrained to follow the 
specific provisions of law. See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


